Citation Nr: 0822058	
Decision Date: 07/03/08    Archive Date: 07/14/08

DOCKET NO.  06-32 310	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to service connection for left ear hearing loss.


REPRESENTATION

Appellant represented by:	Nebraska Department of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

Emily Tamlyn, Associate Counsel


INTRODUCTION

The veteran served on active military duty from January 1983 
to January 1986.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2006 rating action in which 
the Department of Veterans Affairs Regional Office (RO) in 
Lincoln, Nebraska denied service connection for left ear 
hearing loss.


FINDING OF FACT

The veteran did not exhibit left ear hearing loss in service 
or within one year of separation therefrom, and his diagnosed 
left ear hearing loss is not associated in any way with his 
active military duty.  


CONCLUSION OF LAW

Left ear hearing loss was not incurred or aggravated in 
service and may not be presumed to have been so incurred.  38 
U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137, 1154(b), 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.304(d), 3.307, 3.309, 3.385 
(2007).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties To Notify And To Assist

The Veterans Claims Assistance Act of 2000 (VCAA), which was 
enacted on November 9, 2000, eliminated the concept of a 
well-grounded claim, redefined the obligations of VA with 
respect to the duty to assist, and imposed on VA certain 
notification requirements.  Since the enactment of the law, 
the VCAA has been codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, & 5126.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the VCAA and to those claims which were filed 
before the date of enactment but which were not yet final as 
of that date.  

Upon receipt of a complete or substantially complete 
application for benefits, VA is ordinarily required to notify 
the claimant and his/her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2006); 38 C.F.R. § 3.159(b) (2007); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record that is necessary to substantiate the 
claim, that VA will seek to provide, and that the claimant is 
expected to provide.  Pelegrini v. Principi, 18 Vet. App. 
112, 121 (2004).  

Additionally, the Court has held that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  (1)  veteran status; 
(2)  existence of a disability; (3)  a connection between the 
veteran's service and the disability; (4)  degree of 
disability; and (5)  effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The 
Court also explained that proper notification must include 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  Id.  

In the present case, an October 2005 letter informed the 
veteran of the requirements for his service connection claim.  
This document also informed him that VA would make reasonable 
efforts to help him obtain necessary evidence with regard to 
this issue but that he must provide enough information so 
that the agency could request the relevant records.  See 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II); VAOPGCPREC 1-2004 (February 24, 2004); and 
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

Further, an October 2006 letter informed the veteran of the 
type of evidence necessary to establish the degree of 
disability (element #4) and an effective date (element #5).  
See Dingess/Hartman, 19 Vet. App. at 488.  In any event, 
however, as will be discussed below, the Board finds that the 
evidence of record does not support a grant of service 
connection for left ear hearing loss.  In light of this 
denial, no rating or effective date will be assigned.  Thus, 
the Board finds that there can be no possibility of any 
prejudice to the veteran in proceeding with the issuance of a 
final decision of the issue adjudicated in this decision.  
See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  

Additionally, the VCAA requires VA to make reasonable efforts 
to help a claimant obtain evidence necessary to substantiate 
his/her claim.  38 U.S.C.A. §§ 5103A (West 2002); 38 C.F.R. 
§ 3.159(c), (d) (2007).  This "duty to assist" contemplates 
that VA will help a claimant obtain records relevant to 
his/her claim, whether or not the records are in Federal 
custody, and that VA will provide a medical examination 
and/or opinion when necessary to make a decision on a claim.  
38 U.S.C.A. §§ 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2007).  

In the present case, the Board finds that the duty to assist 
provisions of the VCAA have been fulfilled with respect to 
the issue adjudicated in this decision.  The veteran has not 
referenced any post-service treatment for, or evaluation of, 
left ear hearing loss.  The veteran was accorded an 
audiological examination by a VA medical examiner in January 
2006. 

Accordingly, the Board finds that VA has done everything 
reasonably possible to notify and to assist the veteran in 
the development of the claim adjudicated in this decision.  
Under the circumstances of this case, additional efforts to 
assist the veteran in accordance with the VCAA would serve no 
useful purpose.  See, Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (which holds that strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case and that such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran).  See also, Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (which holds that remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).  Importantly, the veteran has pointed to no 
other pertinent evidence which has not been obtained and has 
stated he has no further evidence to submit.  Consequently, 
the Board will proceed to adjudicate the following service 
connection claim, based upon the evidence currently of 
record.  See 38 U.S.C.A. §§ 5102 and 5103 (West 2002); 
38 C.F.R. § 3.159(b) (2007); Pelegrini II; Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  

Analysis

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty in the active military, naval, or air 
service.  38 U.S.C.A. § 1131 (West 2002).  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  
38 C.F.R. § 3.303(b) (2007).  Service connection may be 
granted for any injury or disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d) (2007).  

In addition, service connection for certain diseases, such as 
an organic disease of central nervous system, may also be 
established on a presumptive basis by showing that it 
manifested itself to a degree of 10 percent or more within 
one year from the date of separation from service.  38 C.F.R. 
§§ 3.307(a)(3), 3.309(a) (2007).  

For purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, and 4000 Hertz is 40 decibels or greater; when 
the auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, and 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2007).  

Throughout the current appeal, the veteran has asserted that 
he developed left ear hearing loss as a result of acoustic 
trauma to which he was exposed during peacetime service.  
Service personnel records indicate that the veteran's 
military occupational specialty was that of a rifleman.

Service medical records are, however, negative for complaints 
of, treatment for, or findings of left ear hearing loss. The 
military physician who conducted the December 1985 separation 
examination found only some right ear hearing impairment.

According to post-service medical records, the veteran was 
first diagnosed with left ear hearing loss in August 2005.  
In an August 2005 letter, a private physician stated that the 
veteran's "pure tone average for 1000, 2000, 3000 and 4000 
is 33.75 dBHL for the right ear and 27.50 dBHL for the left 
ear."  The physician declared, "From your history of being 
exposed to the  noise of hand guns, rifles, cannons, tanks, 
claymores, grenades and rocket launches while serving in the 
military during the early to mid 1980's, it is quite likely 
that this was the beginning of your hearing loss and 
tinnitus."

The probative value of a physician's statement is dependent, 
in part, upon the extent to which it reflects "clinical data 
or other rationale" to support his or her opinion.  Bloom 
v. West, 12 Vet. App. 185, 187 (1999).  Significantly, as the 
Board has discussed in this decision, despite the veteran's 
assertions of left ear hearing loss, since service, medical 
records are absent for treatment for a diagnosed left ear 
hearing loss until almost 20 years after discharge from 
service.  The private physician did not acknowledge review of 
the veteran's claims folder (including the service, and 
post-service, medical records contained therein).  As such, 
the opinion associating the veteran's currently diagnosed 
left ear hearing loss to his active military duty is of 
limited probative value.  

Also included in the claims folder is a report of a VA 
audiological examination conducted in January 2006. According 
to that document, the veteran had a speech discrimination 
score of 96% correct in his left ear as well as the following 
puretone threshold level in his left ear:   2 decibels at 
500 Hertz, 0 decibels at 1000 Hertz, 5 decibels at 
2000 Hertz, 35 decibels at 3000 Hertz, and 50 decibels at 
4000 Hertz.  Clearly, such a result reflects a left ear 
hearing disability for VA compensation benefit purposes.  See 
38 C.F.R. § 3.385 (2007) (which stipulates that, for purposes 
of applying the laws administered by VA, impaired hearing 
will be considered to be a disability when the auditory 
threshold in any of the frequencies 500, 1000, 2000, 3000, 
and 4000 Hertz is 40 decibels or greater; when the auditory 
thresholds for at least three of the frequencies 500, 1000, 
2000, 3000, and 4000 Hertz are 26 decibels or greater; or 
when speech recognition scores using the Maryland CNC Test 
are less than 94 percent).  

Significantly, the examiner specifically concluded that "it 
is not likely that the veteran's hearing loss in the left ear 
is due to his military noise exposure."  In support of this 
opinion, the examiner explained that the service medical 
records provided showed "no significant change in hearing 
sensitivity ... in the left ear over the course of military 
service." In fact, the examiner felt that the veteran's 
"civilian noise exposure is a likely contributory factor" 
to his left ear hearing loss. 

The VA examiner had access to and reviewed the veteran's 
claims folder (including the medical records contained 
therein),and considered the veteran's personal and family 
medical history.  The veteran's service and occupational 
noise exposure was reviewed.  The Board finds this opinion 
more probative than the conclusion rendered by the August 
2005 private physician who did not have access to the 
veteran's medical records.  Based on such evidentiary 
posture, the preponderance of the evidence is clearly against 
the veteran's claim for service connection for a left ear 
hearing loss.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The benefit-of-the-doubt rule does not apply, and 
the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 54 (1990).  


ORDER

Service connection for left ear hearing loss is denied.



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


